Opinion by
Keefe, J.
In accordance with stipulation of counsel and following the decisions cited the following allowances were made to compensate for the weight of the inedible substances on the outside of the cheese: (1) 2]4 percent for the cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 42146; and (2) 1 percent for the cheese similar in all material respects to the Beggiano cheese the subject of Mattia Locatelli v. United States (T. D. 49389). The protests were sustained to this extent.